Citation Nr: 1115366	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-26 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether there is new and material evidence to reopen and grant a claim for service connection for hepatitis C, to include whether service connection can be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from March 1975 to April 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  A hearing before the undersigned Veterans Law Judge was held at the RO in January 2010.  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  A claim of service connection for hepatitis C was previously denied by the RO in February 2004.  Evidence presented since February 2004 relates to an unestablished fact necessary to substantiate the claim of service connection.

2.  The Veteran had in-service risk factors.

3.  The Veteran's hepatitis C is at least as likely as not related to one of the in-service risk factors.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim for service connection for hepatitis C has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2010).

2.  The criteria for service connection of hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants for benefits.  The decision below reopens and grants service connection for hepatitis C.  As such, there is no further need to discuss compliance with the duties to notify and assist.  

Request to Reopen

A claim of service connection for hepatitis C was previously denied in a February 2004 rating decision.  This decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection was previously denied because, although the evidence documented that the Veteran had been diagnosed with hepatitis C, the evidence did not suggest that the hepatitis C onset in service or was causally related to service.  At the time of the prior decisions, the evidence included the Veteran's negative histories as to any risk factor except air gun inoculation during service.   

Evidence submitted in conjunction with the application to reopen includes testimony from the Veteran and probative, positive nexus opinions from medical professionals.  See November 2005 Williams statement; October 2010 Veterans Health Administration (VHA) opinion.  This evidence is both new and material in that it was previously unseen, it relates to an unestablished fact necessary to substantiate the claim, namely the existence of a link between the currently diagnosed hepatitis C and service, and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  

Having decided that the claim is reopened, the next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has provided the Veteran notice as to the requirements for service connection; the June 2007 statement of the case reopened the claim and considered it on the merits; and the Veteran's arguments throughout the instant appeal have been on the merits.  It is concluded, therefore, that there is no prejudice to the Veteran in conducting a de novo review.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.  

In approximately 2001, the Veteran was diagnosed with hepatitis C.  She has denied exposure to all risk factors except the receipt of inoculations via air gun during service.  

Service medical records do not contain any complaint, finding, or treatment for hepatitis C, and the February 1971 separation examination reports normal clinical findings with negative histories as to liver trouble or jaundice.  Post-service records indicate that the Veteran was first found positive for the Hepatitis C antibody in February 2000.  She was subsequently diagnosed with hepatitis C.  See, e.g., February 2000 and June 2003 VA treatment records.  

In November 2005, a private physician submitted a statement in which the physician opined that it was "most likely" that the Veteran's hepatitis was "the result of her incident in the military service."  In support of this finding, the physician noted that the Veteran reported that she had received inoculations with an injection gun in service and that the injection gun was used on multiple people, which resulted in blood spill from one person to another.  The physician also noted that the Veteran's service medical records showed "early signs" of hepatitis C during service, such as "reoccurring fatigue, cold and flu-like symptoms, weight gain, abdominal pain, nausea, headaches, dizziness, muscle spasm, rashes, and other symptoms associated with the development of hepatitis C."  See November 2005 Williams statement.  

Review of the service medical evidence does indeed reflect treatment and complaints of the aforementioned symptoms.  However, the in-service medical evidence also reveals the Veteran's history of many of these symptoms at the time of entry.  The entrance examination reflects histories of headaches, dizziness, hay fever, sinusitis, chronic or frequent colds, pain or pressure in chest, muscle spasm, leg cramps, abdominal cramps, frequent indigestion, frequent or painful urination, and recent loss of 20 pounds in four weeks.  

Based on the physician's erroneous premise that all of the delineated symptoms onset in service, a clarifying opinion was requested from a Veterans Health Administration (VHA) specialist to resolve the issue of whether hepatitis C onset during service or is causally related to service.  This opinion was obtained in October 2010.  

The VHA specialist noted that there was no evidence in the review of the Veteran's record that supported acquisition or onset of hepatitis C infection while in service or a causal relationship to service.  The specialist explained that a common blood test performed in January 1975 showed a lack of liver disease (the SGOT level was normal) and that the "numerous symptoms reported in service" provided no information for onset of hepatitis C infection, making their occurrence prior to and during service and the statement of the private physician "irrelevant."  However, the physician believed the lack of evidence of hepatitis C during service was not unusual because hepatitis C is usually asymptomatic and the natural history to significant health outcomes encompasses decades.  The specialist also noted that there was no epidemiologic evidence supporting the theory that outbreaks of hepatitis C infection occurred in the pre- or post-Vietnam era military through vaccinations programs utilizing an "air gun" device.  However, the specialist still believed that it was at least as likely as not that the Veteran acquired hepatitis C in service.  The specialist explained that "despite the lack of an acute hepatitis C illness or an obvious risk factor, the epidemiology of hepatitis C infections in the Veteran population strongly suggests acquisition during service, regardless of whether or not risky behavior is acknowledged."  The specialist acknowledged that the Veteran had denied all "obvious" risk factors but found that the veracity of the Veteran's statements could be questioned.  The specialist noted that although the Veteran denied "high risk" sexual behavior, she was treated for a sexually transmissible disease during service and underwent pregnancy and childbirth prior to service and although she denied "any risk behavior that would have caused internal or external damage," she requested antabuse, a medication for chronic alcoholism and was referred to the Navy Counseling and Addiction Assistance Center in 1977.  Based on the foregoing, the specialist determined that there were risk factors during service and that based on these risk factors, the risk of hepatitis C acquisition during service was at least as likely as any other part of her life, before or after, and that it was as likely as not that the Veteran's hepatitis C onset was in service or causally related to service.  

The Board finds the specialist's opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).  As such, based on the specialist's opinion, the lack of a negative opinion, and resolving all doubt in favor of the Veteran, the Board finds that the evidence is at a minimum in equipoise as to whether the Veteran's hepatitis C is related to service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence having been received, the claim for service connection for hepatitis C is reopened and service connection is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


